 



EXHIBIT 10.1
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT is made and entered into as of the ___day of
September 2005, by and between Metrocorp, Inc., an Illinois corporation
(“Metrocorp”), and            , a member of Metrocorp’s Board of Directors (the
“Director”).
     WHEREAS, Metrocorp and the Director each recognize the ongoing and
substantial risk of litigation and other claims being asserted against directors
of public companies; and
     WHEREAS, in recognition of the need for protection against such litigation
and claims to facilitate the Director’s continued effective service to
Metrocorp, Metrocorp desires to provide for the indemnification, advancement,
reimbursement and insurance of certain liabilities and expenses of the Director,
to the full extent permitted by law;
     NOW, THEREFORE, in consideration of these premises and of the Director’s
continuation of service to Metrocorp, the parties hereto agree as follows:
     1. Indemnification Against Liability. The Director shall be indemnified and
held harmless by Metrocorp, to the full extent permitted by law, against any and
all liabilities and assessments arising out of or related to any threatened,
pending or completed action, suit, proceeding, inquiry or investigation, whether
civil, criminal, administrative, or other (each being hereinafter referred to as
an “Action”), including, but not limited to, judgments, fines, penalties and
amounts paid in settlement (whether with or without court approval), and any
interest, assessments, excise taxes or other charges paid or payable in
connection with or in respect of any of the foregoing (each such liability and
assessment being hereinafter referred to as a “Liability”), incurred by the
Director and arising out of his or her status as a director or member of a
committee of the Board of Directors of Metrocorp, or by reason of anything done
or not done by the Director in such capacities.
     2. Indemnification Against Expense. The Director shall also be indemnified
and held harmless by Metrocorp, to the full extent permitted by law, against any
and all attorneys’ fees and other costs, expenses and obligations, and any
interest, assessments, excise taxes or other charges paid or payable in
connection with or in respect of any of the foregoing (each such expense being
hereinafter referred to as an “Expense”) arising out of or relating to any
Action, including expenses incurred by a Director:
          (a) in connection with investigating, defending, being a witness or
participating in any Action (other than an Action commenced by the Director
against another party, except as provided in Section 2(b) below) or any appeal
of an Action; or
          (b) in connection with any claim asserted or action brought by the
Director for (i) payment or indemnification of Liabilities or Expenses or
advance payment of Expenses by Metrocorp under this Agreement, or pursuant to
any other agreement, any resolution of Metrocorp’s stockholders or Board of
Directors, any provision of Metrocorp’s Articles of Incorporation or Bylaws, or
any statute or rule of law providing for indemnification, now or hereafter in
effect, relating to any Action, or for specific performance pursuant to
Section 17

 



--------------------------------------------------------------------------------



 




hereof, and/or (ii) recovery under any directors’ and officers’ liability
insurance policy or policies maintained by Metrocorp, regardless of whether the
Director is ultimately determined to be entitled to such payment,
indemnification, advance, or insurance recovery, as the case may be.
     3. Partial Indemnification. If the Director is entitled under this
Agreement to payment for some or a portion of any Liability or Expense relating
to an Action, but not for the total amount thereof, Metrocorp shall nevertheless
pay the Director for the portion thereof to which he or she is entitled.
     4. Advances. Metrocorp shall pay any and all Expenses incurred by the
Director in connection with any Action, whether or not the Action has been
finally disposed of (an “Advance”), within five days after receipt by Metrocorp
of an appropriate request therefor from the Director, provided that Metrocorp
shall have received a Statement of Undertaking, in substantially the form set
forth in Exhibit A (“Statement of Undertaking”), undertaking by or on behalf of
the Director to repay such Advance if it is ultimately determined that the
Director is not entitled to be indemnified by Metrocorp against such Expenses.
     5. Demand and Final Payment. Final payments of Liabilities and Expenses
provided for herein shall be made by Metrocorp upon the receipt of a written
request therefor by or on behalf of the Director, and upon the determination
that indemnification is proper in the circumstances because the Director met the
applicable standard of conduct set forth in this Indemnification Agreement. Such
determination shall be made (i) by a majority vote of the Metrocorp directors
who are not parties to the Action giving rise to the demand (the “Disinterested
Directors”) even though less than a quorum, or (ii) by a committee of such
Disinterested Directors designated by majority vote of the Disinterested
Directors, even though less than a quorum, or (iii) if the Disinterested
Directors so direct, or if there are no Disinterested Directors, by independent
legal counsel in a written opinion, or (iv) by majority vote of Metrocorp’s
stockholders. The Director may contest a determination that he or she is not
entitled to indemnification by petitioning a court to make an independent
determination with respect to the Director’s right to indemnification hereunder.
     6. Failure to Indemnify. If a claim for payment of any Liability, Expense
or Advance under this Agreement, or pursuant to any other agreement, any
resolution of Metrocorp’s stockholders or Board of Directors, any provision of
Metrocorp’s Articles of Incorporation or Bylaws, or any statute or rule of law
providing for indemnification, now or hereafter in effect, is not paid in full
within thirty days, in the case of Liabilities and Expenses, or within five
days, in the case of Advances, after a written request for payment thereof has
been received by Metrocorp, the Director may bring an action against Metrocorp
to recover the unpaid amount of such claim, together with interest thereon. It
shall be a defense to any such claim (other than an action brought to enforce a
claim for an Advance) that the Director has not met the standard of conduct
which makes it permissible under this Indemnification Agreement for Metrocorp to
indemnify the Director for the amount claimed, provided, however, that the
burden of proving such defense shall be on Metrocorp and the Director shall be
entitled to receive Advances pursuant to Section 4 hereof unless and until such
defense shall be finally adjudicated by a court.

2



--------------------------------------------------------------------------------



 



     7. Presumption. For purposes of this Agreement, the termination of any
Action by judgment, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Director has not met any particular standard of
conduct required for payment under this Agreement.
     8. Change in Control. If there is a Change in Control (as defined below) of
Metrocorp, then the acquiring or successor Person (as defined below), as the
case may be (the “Successor”), shall not diminish or limit in any manner the
indemnification rights available to the Director immediately prior to such
Change in Control, whether such rights were available under this Agreement, or
pursuant to any other agreement, any resolution of Metrocorp’s stockholders or
Board of Directors, any provision of Metrocorp’s Articles of Incorporation or
Bylaws, or any statute or rule of law providing for indemnification, now or
hereafter in effect. No such Successor shall cancel, limit or in any way
diminish the rights or coverage provided to the Director pursuant to one or more
directors’ and officers’ insurance policies carried by Metrocorp immediately
prior to any such Change in Control. For the purposes of this Agreement, the
term “Change in Control” shall mean (i) the acquisition by any person or entity,
or any group of persons or entities acting in concert (a “Person”) of direct or
indirect beneficial ownership of 40% or more of the voting power or voting
securities of Metrocorp, (ii) the acquisition by any Person of direct or
indirect beneficial ownership of 25% or more of the voting power or voting
securities of Metrocorp and the subsequent election of a majority of the members
of Metrocorp’s Board of Directors who were not members of the Board for the
two-year period immediately preceding their election, (iii) a transfer of all or
substantially all of Metrocorp’s assets to another Person who is not a wholly
owned subsidiary of Metrocorp, or (iv) merger or consolidation of Metrocorp with
another corporation where, as a result of such merger and consolidation, less
than 60% of the outstanding voting securities of the surviving or resulting
corporation shall then be owned by the stockholders of Metrocorp immediately
prior to such merger or consolidation.
     9. Director’s Obligations. The Director shall promptly notify Metrocorp in
writing of the institution of any Action which may be the subject of this
Agreement and shall keep Metrocorp generally informed of any such Action.
Notices to Metrocorp shall be directed to Metrocorp, Inc., 1523 8th Street, East
Moline, IL 61244, Attention: Secretary (or to such other address as Metrocorp
may notify the Director in writing). Notice shall be deemed received three
business days after the date postmarked and shall be sent by certified or
registered mail, properly addressed. In addition, the Director shall give
Metrocorp such information and cooperation as Metrocorp shall reasonably require
and as shall be in the Director’s power.
     10. Termination. This Agreement may not be terminated except by a writing
to that effect executed by the parties hereto. This Agreement shall continue in
effect regardless of whether the Director continues to serve as a director of
Metrocorp.
     11. Contract Rights Not Exclusive. The rights of the Director hereunder
shall be in addition to, but not exclusive of, any other right which the
Director may have pursuant to any other agreement, any resolution of Metrocorp’s
stockholders or Board of Directors, any provision of Metrocorp’s Articles of
Incorporation or Bylaws, or any statute or rule of law providing for
indemnification, now or hereafter in effect.

3



--------------------------------------------------------------------------------



 



     12. Insurance. The rights of the Director hereunder shall also be in
addition to any rights the Director may now or hereafter have under policies of
insurance maintained by Metrocorp or otherwise. Metrocorp may purchase and
maintain insurance on behalf of its directors against any liability asserted
against or incurred by them, whether or not Metrocorp would have the power to
indemnify them against such liability, and the Director shall be covered by such
policy or policies to the maximum extent of the coverage available for any
director of Metrocorp.
     13. Subrogation. In the event of any payment under this Agreement,
Metrocorp shall be subrogated to the extent of such payment to all of the rights
of recovery of the Director, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents as may be necessary to enable Metrocorp effectively to bring
suit to enforce such rights.
     14. No Duplication of Payments. Metrocorp shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Director to the extent the Director has actually received payment of the amounts
otherwise payable hereunder.
     15. Modification and Waiver. No supplement, modification or amendment of
any of the provisions of this Agreement and no consent by either party hereto to
any departure therefrom by the other party hereto shall be binding unless
executed in writing by both of the parties hereto. No waiver of any provision of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall any such waiver constitute
a continuing waiver.
     16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of Metrocorp) and spouses, heirs and personal and legal
representatives.
     17. Specific Performance. The failure of Metrocorp to perform any of its
obligations hereunder shall entitle the Director, as a matter of course, to
request an injunction from any court of competent jurisdiction to enforce such
obligations. Such right to request specific performance shall be cumulative and
in addition to any other rights and remedies to which the Director shall be
entitled.
     18. Severability. If any provision or provisions of this Agreement, or any
portion of any provision hereof, shall be deemed invalid or unenforceable
pursuant to a final determination of any court of competent jurisdiction or as a
result of future legislative action, such determination or action shall be
construed so as not to affect the validity or enforceability hereof, and the
remaining provisions, and portions thereof, shall be enforceable to the fullest
extent permitted by law.

4



--------------------------------------------------------------------------------



 



     19. Amendments to Laws. This Agreement is intended to provide
indemnification and advancement of expenses to Director to the fullest extent
allowed under any applicable law, the Articles of Incorporation and the Bylaws
of Metrocorp. Accordingly, to the extent permitted by law, if the applicable
law, the Articles of Incorporation or the Bylaws of Metrocorp permit greater
indemnification or advancement of expenses than the indemnification and
advancement of expenses set forth herein, or if any amendment is made to any
applicable law, the Articles of Incorporation or the Bylaws of the Company
expanding the indemnity permissible, the indemnification or advancement of
expenses obligations, as the case may be, contained herein automatically shall
be expanded, without the necessity of action on the part of any party, to the
extent necessary to provide to Director the fullest indemnification or
advancement of expenses, as the case may be, permissible under any applicable
law, the Articles of Incorporation or the Bylaws of Metrocorp.
     20. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Illinois.
     IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as
of the day and year first above written.

             
 
                METROCORP:    
 
                METROCORP, INC.,         an Illinois corporation    
 
           
 
  By:        
 
                Name:         Title:    
 
                DIRECTOR:    
 
                          Name:    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
STATEMENT OF UNDERTAKING

         
 
       
STATE OF
       
 
      COUNTY OF    
 
       

     I,                                                             , being
first duly sworn, depose and say as follows:
     1. This Statement of Undertaking is submitted pursuant to the
Indemnification Agreement dated                                         , 2005,
between Metrocorp, Inc., an Illinois corporation (“Company”), and me.
     2. I am requesting the advancement of certain expenses which I have
incurred in connection with an Action.
     3. I hereby undertake to repay this advancement of expenses if it is
ultimately determined that I am not entitled to be indemnified by the Company.
     4. I am requesting the advancement of expenses in connection with the
following Action:                                            .
     I have executed this Statement of Undertaking on
                                                            .

         
 
       
 
       
 
  Signature    
 
       
 
       
 
  Print Name    

     Subscribed and sworn to before me on
                                        .

         
 
       
 
       
 
  Notary Public in and for    
 
       said state and county    

My commission expires:
                                                                                                                     

6